NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  23-FEB-2021
                                                  09:09 AM
                                                  Dkt. 10 ODSD
               NOS. CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

                     IN THE INTEREST OF B CHILDREN


           APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                          (FC-S NO. 14-00235)


                      ORDER DISMISSING APPEALS
    (By:  Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon review of the record in In the Interest of B
Children, CAAP-XX-XXXXXXX, In the Interest of B Children, CAAP-
XX-XXXXXXX, and in the Interest of B Children, CAAP-XX-XXXXXXX,1
it appears that:
           (1) On October 29, 2020, self-represented Mother-
Appellant (Mother) filed a notice of appeal in the underlying
case, FC-S No. 14-00235, from the October 21, 2020 order
terminating parental rights, which created the appeal in CAAP-20-
0000700;
           (2) On December 7, 2020, the circuit court clerk
notified the parties in CAAP-XX-XXXXXXX that the record on appeal
had not been filed because Mother did not pay the filing fee or
obtain a fee waiver;
           (3) On December 8, 2020, the record on appeal in CAAP-
XX-XXXXXXX was due but not filed. Therefore, Mother is in
default of the record on appeal;



      1
         The court takes judicial notice of the records filed in CAAP-20-
0000700, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX. Hawai #i Rules of Evidence
Rule 201.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (4) On January 4, 2021, the appellate clerk in CAAP-20-
0000700 notified Mother to pay the filing fee or file a motion
for leave to proceed on appeal in forma pauperis on or before
January 14, 2021, or the matter would be brought to the court's
attention and could result in sanctions, including dismissal of
the appeal;
          (5) On February 9, 2021, the appellate clerk entered a
default of the record on appeal in CAAP-XX-XXXXXXX, informing
Mother that the time to docket the appeal expired on December 8,
2020, she had not paid the filing fees or obtained an order
allowing her to proceed on appeal in forma pauperis, the matter
would be brought to the court's attention on February 18, 2021,
for action that may include dismissal of the appeal, and she
could seek relief from default by motion;
          (6) Mother took no further action in CAAP-XX-XXXXXXX;
          (7) On November 18, 2020, Mother, through private
counsel, Shawn A. Luiz (Luiz), filed a notice of appeal from the
October 21, 2020 order terminating parental rights and the
October 22, 2020 orders concerning the Child Protective Act in
FC-S No. 14-00235, which created the appeal in CAAP-XX-XXXXXXX;
          (8) On December 15, 2020, the circuit court clerk filed
the record on appeal in CAAP-XX-XXXXXXX, which identified Luiz as
Mother's counsel. The abbreviated opening brief is due on or
before March 3, 2021;
          (9) Meanwhile, on November 18, 2020, Mother filed
another self-represented notice of appeal from the October 21,
2020 order terminating parental rights in the underlying case,
which created the appeal in CAAP-XX-XXXXXXX;2
          (10) On December 15, 2020, the circuit court clerk
notified the parties in CAAP-XX-XXXXXXX that the record on appeal
had not been filed because Mother did not pay the filing fee or
obtain a fee waiver;
          (11) The same day, the appellate clerk in CAAP-20-
0000718 notified Mother to pay the filing fee or file a motion

      2
         It is not clear why Mother filed the second notice of appeal, or why
she apparently did not notify or identify Luiz as her counsel. Mother is
cautioned that generally she should not file documents on her own in cases
where she is represented by counsel.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

for leave to proceed on appeal in forma pauperis on or before
December 28, 2020, or the matter would be brought to the court's
attention and could result in sanctions, including dismissal of
the appeal;
          (12) On January 4, 2021, the appellate clerk entered a
default of the record on appeal in CAAP-XX-XXXXXXX, informing
Mother that the time to docket the appeal expired on December 28,
2020, she had not paid the filing fees or obtained an order
allowing her to proceed on appeal in forma pauperis, the matter
would be brought to the court's attention on January 14, 2021,
for action that may include dismissal of the appeal, and she
could seek relief from default by motion;
          (13) Mother took no further action in CAAP-XX-XXXXXXX;
and
          (14) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
Therefore, the court will dismiss the appeals in CAAP-XX-XXXXXXX
and CAAP-XX-XXXXXXX for failure to pay the filing fees or obtain
a fee waiver. In addition, Mother's self-represented appeals in
CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX are duplicative of her appeal
in CAAP-XX-XXXXXXX, where she is represented by counsel, as all
three appeals are from the same October 21, 2020 order
terminating parental rights in the underlying case.
          Therefore, IT IS HEREBY ORDERED that the appeals in
CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX are dismissed.
          IT IS FURTHER ORDERED that the appellate clerk shall
mail a copy of this order to attorney Shawn A. Luiz, at his
mailing address on record with the Hawai#i State Bar Association.
          DATED: Honolulu, Hawai#i, February 23, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge


                                  3